Citation Nr: 1815516	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-28 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability. 

2.  Entitlement to service connection for radiculopathy of the left lower extremity, claimed as a left leg disability. 

3.  Entitlement to service connection for radiculopathy of the right lower extremity, claimed as a right leg disability. 

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disability. 

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left elbow disability, described as left cubital tunnel syndrome. 

6.  Entitlement to service connection for a condition of the left upper extremities, to include radiculopathy.

7.  Entitlement to a rating of total disability based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Jan D. Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1997 to July 1998.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in June 2017.  A transcript of the hearing is of record. 

The Board notes that at the videoconference hearing, the Veteran indicated that he had been experiencing symptoms that he attributed to radiculopathy of the right upper extremity.  To date, the Veteran has not filed a claim for this issue.  The Veteran is advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160. 

The Board also notes that at the videoconference hearing, the Veteran testified to the issue of entitlement to an increased rating for a lumbosacral strain.  The Board does not have jurisdiction over this issue at present time.  In this matter, the Veteran filed a claim for an increased rating for his service connected lumbar spine disorder.  In April 2012, the RO issued a rating decision on this issue.  The Veteran filed a timely notice of disagreement in August 2012.  In response, the RO issued a statement of the case in June 2014.  The Veteran filed a formal appeal in August 2014 in which he limited the appeal to the enumerated issues of service connection for cervical spine strain, left cubital tunnel syndrome, left shoulder condition, left leg condition, right leg condition, and TDIU.  Since the Veteran limited the appeal to those issues, the issue of an increased rating for a lumbosacral strain was never formally appealed to the Board.  If the Veteran wishes to file a new claim for an increased rating of the lumbosacral spine, he may do so, using the form prescribed by the Secretary. 

The issues of entitlement to service connection for a cervical spine disability, radiculopathy of the left lower extremity, radiculopathy of the right lower extremity, and radiculopathy of the left upper extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a September 2008 rating decision, the RO denied the Veteran's service-connection claims for a left shoulder and left elbow disability.  The Veteran filed a timely notice of disagreement and the RO issued a statement of the case in July 2009.  The Veteran did not submit a formal appeal within 60 days of the statement of the case, therefore the September 2008 rating decision became final.

2.  Additional evidence received since the September 2008 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a left shoulder and left elbow disability.

3.  At the June 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he requested a withdrawal of the appeal of entitlement to TDIU. 

CONCLUSION OF LAW

1.  The RO's September 2008 decision denying entitlement to service connection for left shoulder and left elbow disabilities is final.  38 U.S.C. §§ 7105 (West 2012); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the Veteran's service-connection claims for left shoulder and left elbow disabilities.  38 U.S.C. §§ 1110, 1131, 5108 (West 2012); 38 C.F.R. §§ 3.303, 3.156 (2017).

3.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to TDIU have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II.  Reopening Claims for a Left Shoulder Disability and Left Elbow Disability

Pertinent Law and Regulations

If a claim of entitlement to service connection has previously been denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence VA is required to review for newness and materiality is that which has been submitted by the claimant since the last final disallowance of the claim on any basis.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist. Shade, 24 Vet. App. at 118.



Analysis

The Veteran first filed claims of entitlement to service connection for a left shoulder condition and a left elbow condition in August 1998.  The RO denied the claim in a February 1999 rating decision and the Veteran did not submit a notice of disagreement or new and material evidence within one year of the decision; therefore the decision became final.  The Veteran requested to reopen the claims in August 2007.  The RO denied the request in a September 2008 rating decision.  The Veteran filed a timely notice of disagreement.  In response, the RO issued a statement of the case in July 2009.  The Veteran did not submit a formal appeal within 60 days, therefore the September 2008 rating decision became final.  This represents the most recent final denial; accordingly the Board must consider whether the Veteran has provided new and material evidence since that decision. 

Notably, the August 2007 claim was denied, in part, because there were no currently diagnosed conditions of the left shoulder or left elbow.  At his June 2017 hearing, the Veteran presented the theory that his claims for a left shoulder disability and a left elbow disability had been misconstrued.  His actual symptoms, which he claimed to have experienced in varying degrees since his in-service injuries, involved pain and numbness radiating throughout his left shoulder and arm.  He now believes that his actual disability is radiculopathy of the left upper extremity, secondary to his service-connected lumbosacral strain or the cervical spine condition which is currently on appeal. 

A new theory of causation, on its own, cannot be the basis of a new claim.  However, if the evidence supporting the Veteran's new theory of causation constitutes new and material evidence, then VA must reopen the claim.  Here, the Veteran submitted a July 2013 examination record from his private physician, Dr. J.M.D., in which the physician identifies symptoms of radiating pain down the Veteran's left forearm.  At a March 2014 VA examination, the examiner diagnosed mild radiculopathy of the left upper extremity.  

This evidence was not of record at the time of the most recent final denial.  It addresses a fact necessary to support entitlement to service connection-a currently diagnosed disability-making it material to the claim.  Without yet addressing its probative value, the Board acknowledges that this evidence satisfies the low threshold of new and material evidence required to reopen the claim.  To this extent only, the appeal is granted and the issues of a left shoulder condition and left elbow are recharacterized as a condition of the left upper extremities, to include radiculopathy. .

III.  Withdrawal of Claim for a TDIU

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing. Id. 

In this case, during his June 2017 hearing, the Veteran indicated on the record that he wished to withdraw his appeal for a TDIU. See hearing transcript pg. 2.

As the Veteran has withdrawn his appeal as it pertains to this issue, there remains no allegation of error of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal regarding the TDIU, and it is dismissed without prejudice.



ORDER

New and material evidence has been received to reopen the previously denied claims of entitlement to service connection for left shoulder and left elbow disabilities; to this extent, the appeals are granted and the claims are reopened.

The appeal regarding the claim of entitlement to TDIU is dismissed. 



REMAND

As a general matter, the Board notes that at his June 2017 hearing the Veteran stated that he would be receiving treatment at a VA Medical Center sometime in the near future.  VA medical treatment of record is only documented through July 2011.  On remand, the RO should identify and obtain all outstanding VA medical records and afford the Veteran the opportunity to identify or submit any relevant private medical treatment records. 

Service Connection for Left and Right Leg Disabilities 

At his Board hearing, the Veteran testified that his left and right leg disabilities manifested in symptoms associated with radiculopathy, made worse in conjunction with flare-ups of his back disability.  Although the Veteran underwent a VA peripheral nerves examination in March 2014, that examination only addressed the upper extremities and did not evaluate the nerves of the Veteran's lower extremities.  The Veteran claims that he has dealt on and off with pain radiating into his lower extremities for many years.  Indeed, a May 2008 primary care note from Salisbury VA Medical Center documents episodic back flare-ups with pain radiation into the left leg and both feet. 

These facts indicate the need for a new peripheral nerves examination that addresses whether the Veteran has a current diagnosis of radiculopathy of the lower extremities that is either directly related to service or is secondary to the service-connected back disability. 

Service Connection for Cervical Spine Disability 

The Veteran has current diagnoses of spinal stenosis and spondylosis of the cervical spine, as documented in the March 2014 VA examination.  At issue is whether the disabilities are causally related to service.  The examiner's report concluded that the cervical spine disabilities were less likely than not related to service.  Such a conclusion must be supported by sufficient medical rationale that is an explanation of the medical knowledge used to draw the conclusion from the evidence on hand.  Here, the examiner supported the negative nexus opinion by stating that the Veteran did not seek care for neck pain until 2010.  This is simply a statement of the evidence and not a sufficient medical rationale.  Furthermore, in a case where the Veteran claims that a current disability is related to an in-service injury or event, continuity of symptomatology is the relevant factor, not continuity of treatment.  

At his hearing, the Veteran claimed that he had hurt his neck in service, possibly from doing sit-ups, but that his neck symptoms were overlooked due to the severity of his back disability.  Service treatment records are silent for complaints of neck pain, but the Veteran was treated multiple times over the course of service for mid-low back pain and pain of the left shoulder.  When the Veteran was first treated for neck pain after service, he claimed that the pain had existed for several years prior to that point.  On remand, the Veteran should be afforded a new examination that considers the Veteran's reported history and an opinion that is supported by an appropriate medical rationale. 


Service Connection for Radiculopathy of the Left Upper Extremity

The March 2014 VA examination diagnosed radiculopathy of the left upper extremity, but did not address its relationship to service.  The examiner's opinion only addressed the claimed issues of left shoulder impingement syndrome and left cubital tunnel syndrome.  

Service treatment records show that in February 1998, the Veteran claimed his back pain prevented him from using his left arm.  In March 1998, doctors assessed the Veteran with a left rotator cuff strain and left shoulder impingement syndrome and cubital tunnel syndrome.  However, in May 1998, the Veteran complained of a new sensation of radiating pain in the ulnar side of his forearm.  July 2004 records from Salisbury VA Medical Center show that the Veteran stated he was told he had carpal tunnel syndrome of the left arm and was given a splint which irritated the condition further.  In a February 2011 treatment note, also from Salisbury VA Medical Center, the Veteran complained of neck and back pain that had been present for more than four years. 

At his hearing, the Veteran proposed that his previous shoulder and elbow injuries had been misdiagnosed and that they were earlier manifestations of the currently diagnosed radiculopathy.  To date, the Veteran has not had an examination that has addressed whether the current diagnosis is directly related to the symptoms he experienced in service, or whether it may secondary to the service-connected lumbar strain.  On remand, the Veteran should be afforded a new examination that addresses these questions. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of records pertaining to any treatment the Veteran has received at VA facilities since July 2011.  The evidence obtained, if any, should be associated with the claims file.

2.  Ask the Veteran to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issues on appeal.  If he provides the necessary release, assist him in obtaining the records identified.  Any new or additional (i.e., non-duplicative) evidence should be associated with the claims file. 

3.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for VA examinations of the neck, back, and upper and lower peripheral nerves. The examiner or examiners should review the entire claims file, to include a copy of this Remand, and the reports of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail. 

a. Regarding the Veteran's neck condition, the examiner should clearly identify all current disabilities.  Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service. In providing this opinion, the examiner should consider: 

* The Veteran's competent lay statement that he experienced neck pain in service as a result of doing sit-ups, but that his neck pain was overlooked due to the severity of his back pain. 

* Whether the Veteran's documented problems with his back and left shoulder could have caused a neck condition to be overlooked. 

* The Veteran's February 2011 statement during medical treatment that his neck pain had existed for more than four years. 

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed report.

b.  Regarding the Veteran's peripheral nerves conditions, the examiner should clearly identify all current disabilities of the peripheral nerves of the upper and lower extremities.  Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service.  The examiner should also render an opinion as to whether the disability is at least as likely as not caused or aggravated by an existing, service-connected disability.  In providing this opinion, the examiner should consider: 

* The Veteran's in-service symptoms of pain radiating into his left arm after suffering a service-connected back injury.

*  The Veteran's July 2004 statement during medical treatment that he had been given a diagnosis of carpal tunnel syndrome. 

* The Veteran's hearing testimony regarding a continuity of left arm pain and numbness since service. 

* The Veteran's testimony, supported by a May 2008 primary care note from Salisbury VA Medical Center, that documented episodic back flare-ups with pain radiation into the left leg and both feet.  

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed report.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


